DICE, Judge.
Upon a trial before the court without a jury, appellant was convicted of driving while intoxicated and his punishment assessed at 3 days in jail and a fine of $200.
The state’s evidence shows that on the date alleged the appellant was stopped and arrested by the sheriff of Dimmit County and his deputy while driving his automobile upon a public highway in the county. Prior to stopping the appellant the sheriff had been contacted by radio and requested by a supervisor of the State Game and Fish Commission to investigate the movement of appellant’s automobile which the supervisor had observed being driven across the center stripe and weaving from side to side on the highway. Both the sheriff and his deputy testified that after they stopped the appellant they could smell alcohol on his breath, that he staggered when he walked, and each expressed his opinion that appellant was intoxicated.
Appellant did not testify but called as a witness a deputy sheriff from his home county, who saw him approximately two hours after his arrest and took him to his home, and who testified that at such time the appellant was not intoxicated. Appellant’s wife testified that when he arrived home approximately three hours after his arrest he was sober.
The record contains no formal or informal bills of exception.
*378We find the evidence sufficient to support the court’s judgment.
The judgment is affirmed.
Opinion approved by the Court.